Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ms. Gorski on 12/15/21.
The application has been amended as follows: 
Delete claim 1 and replace with the following in its entirety.
Claim 1. An internal milling cutter comprising:
a ring shaped carrier disk having an outer circumference, an inner circumference, a center axis defining an axis of rotation of the milling cutter, and a plurality of separated tool holder segments removably mounted at the inner circumference of the carrier disk; and
at least one clamp for each of the plurality of tool holder segments mounted either on the carrier disk or on the tool holder segment, wherein the plurality of tool holder segments together form a ring, and wherein each of the plurality of tool holder segments at its inner circumference includes at least one cutting insert seat with a mounting element for a cutting insert or at least one cutting edge, the carrier disk including an axial abutment surface for each of the plurality of tool holder segments, the axial abutment surface supporting each of the plurality of tool holder segments in an axial direction of the carrier disk, each of the plurality of tool holder segments including an axial contact surface in engagement with the axial abutment surface of the carrier disk, and wherein the 
wherein each of the plurality of tool holder segments and the carrier disk include complementary protrusions and recesses and in engagement with each other in order to provide a transfer of a torque from the carrier disk onto the plurality of tool holder segments, and
 wherein each recess and each protrusion has two side surfaces extending radially such that the two side surfaces taper towards the center axis of the carrier disk enabling a radial expansion of each of the plurality of tool holder segments.
Claim 8 has been deleted
Claim 10, line 1, “claim 9” has been replaced by “claim 1”.
Claim 11, line 1, “claim 8” has been replaced by “claim 1”.


Allowable Subject Matter
Claims 1-7 and 10-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        12/18/21